Citation Nr: 0739936	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-36 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for PTSD.  In January 2007, the 
veteran testified at a hearing at the RO before a Veterans 
Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007, the veteran testified at a hearing at the RO 
before a Veterans Law Judge.  By letter dated in November 
2007, the veteran was advised that the Board was unable to 
obtain a recording of his hearing due to several inaudible 
portions of the tape.  He was also informed of his 
opportunity to have another hearing.  Received from the 
veteran in November 2007 was correspondence in which he 
indicated that he wished to appear at another hearing before 
a Veterans Law Judge at the RO in connection with his appeal.  
It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for  a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
to appear in person.  Accordingly, the case is REMANDED for 
the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, with 
appropriate notification to the veteran 
and his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

